DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 02/28/2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

(1) The title of the invention is not descriptive.  A new title has been provided that is clearly indicative of the invention to which the claims are directed. 
The title is changes to the following:
“IMAGE SENSOR INCLUDING DUMMY PATTERNS POSITIONED BETWEEN ADJACENT TRANSFER GATES”

(2) In claim 42, line 2, replace “sidewall” with “sidewalls” for agreement with “dummy patterns”.

Reasons for Allowance
Claims 30-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 30, the prior art does not reasonably teach or suggest --in the context of the claim-- the features 
wherein the dummy patterns are positioned between the first and second transfer gates, between the second and third transfer gates, between the third and fourth transfer gates, and between the first and fourth transfer gates, respectively.
(See Applicant’s Remarks filed 02/28/2022 at pp. 10-12.)
Claims 31-42 depend from claim 30 and are allowable for including the same allowable features as claim 30.

With regard to claim 43, the prior art does not reasonably teach or suggest --in the context of the claims-- the particular combination of features 
the first sidewall of the first transfer gate being arranged to face in parallel with the second sidewall of the second transfer gate; and 
a first dummy pattern formed over the substrate between the first sidewall of the first transfer gate and the second sidewall of the second transfer gate.
Each of Hwang and Lee discloses dummy patterns between adjacent transfer gates but not between the parallel facing sidewalls, as required by claim 43.  (See Applicant’s Remarks filed 02/28/2022 at pp. 13-14.) 
Claims 44-48 depend from claim 43 and are allowable for including the same allowable features as claim 43.

The reasons for finding claim 49 allowable can be found in the Non-Final Rejection mailed 11/30/2021 at pages 10-11, which is incorporated herein by reference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814